Exhibit 10.4
EXECUTIVE AGREEMENT
This Executive Agreement (this “Agreement”) is made and entered into as of this
1st day of April, 2010, by and between Officeware Corporation, a Texas
corporation (the “Company”) and Rajesh Jaitly (“Executive”), for the express
benefit of Immediatek, Inc. (the “Investor”), a third-party beneficiary to this
Agreement, upon the following terms and conditions:

  1.  
Employment. For the four (4) year period commencing on April 1, 2010 (the
“Effective Date”) and terminating on March 31, 2014 (the “Term”), the Company
shall retain the services of Executive as Director of Systems Operations and
Engineering of the Company reporting directly to the Board, to perform such
duties and services as may be assigned to him by the Board of Directors of the
Company, as approved by the Board of Directors of the Investor, (the “Board”)
subject to the terms and limitations expressed in this Agreement.

  2.  
Compensation. As compensation for the services to be rendered to the Company by
Executive hereunder, the Company shall pay to Executive a salary at the annual
rate of $102,486 (the “Annual Salary”). All salary shall by payable by the
Company to Executive on a current basis as services are rendered in accordance
with regular payroll practices of the Company.

  3.  
Benefits. During the Term, Executive shall be included in any medical group
insurance plan that is made available from time to time to other Company
employees. The Company shall purchase customary directors and officers insurance
coverage for Executive to the extent that Executive is a director or officer of
Investor. Executive shall be entitled to vacation time as is customarily made
available to Company’s employees.

  4.  
Annual Compensation Review. Within 30 days after the annual anniversary of this
Agreement, the Board shall make the following determinations:

  a.  
First, the Board of Directors of the Company shall determine if the Gross Profit
Margin of the Company was 30% or greater for the most recent fiscal year ended
December 31. For purposes of this determination, “Gross Profit Margin” shall
mean the result of the following calculations:

  i.  
The Board of Directors of the Company shall deduct from the revenues of the
Company, as determined in accordance with generally accepted accounting
procedures (“GAAP”), that portion of the revenues that are not directly
attributable to online storage services, and excluding any discounts, refunds,
offsets, barter revenues and any accounts receivables which are more than
90 days old (this revenue amount, as calculated by the Board, the “Adjusted
Revenues”);

 

 



--------------------------------------------------------------------------------



 



  ii.  
The Board will then subtract from Adjusted Revenues the cost of sales, as
determined in accordance with GAAP (this amount, as reasonably determined by the
Board in accordance with the guidance provided by GAAP, the “Adjusted Gross
Profit”), provided, however, that should the Board direct the Company to incur
additional expenses which will be accounted for as a cost of sales and Executive
notifies the Board in writing within 20 days of the imposition of such expenses
that Executive has determined in good faith that such expenses are unnecessary,
undesirable and not cost effective for future growth of the Company, then such
expenses shall be subtracted from the cost of sales for purposes of this
calculation and the revenues related to such expenses shall likewise be
subtracted from Adjusted Revenues;

  iii.  
The Board will then divide the Adjusted Gross Profit by the Adjusted Revenues
and express the quotient as a percentage (such percentage, as calculated by the
Board, the “Gross Profit Margin”);

  iv.  
The Board will then determine if the Gross Profit Margin is equal to or greater
than 30% and if it is then the Executive shall be eligible for the salary
increase described below in Section 4b.

  b.  
Provided the Gross Profit Margin of the Company was 30% or greater for the most
recent fiscal year ended December 31 as described above in Section 4a, the Board
shall determine if the Annual Salary should be increased based upon the
percentage increase in the Adjusted Gross Profit of the most recent fiscal year
ended December 31 compared to the fiscal year prior to the most recent fiscal
year ended December 31, based on the following criteria:

  i.  
If the Adjusted Gross Profit has increased by 30% or more compared to the prior
fiscal year, the Board shall increase the Annual Salary by 5%.

  ii.  
If the Adjusted Gross Profit has increased by 40% or more compared to the prior
fiscal year, the Board shall increase the Annual Salary by 8%.

  iii.  
If the Adjusted Gross Profit has increased by 50% or more compared to the prior
fiscal year, the Board shall increase the Annual Salary by 10%.

  iv.  
Such increase of the Annual Salary, if any, shall be effective within 30 days
after the annual anniversary of this Agreement.

 

 



--------------------------------------------------------------------------------



 



  5.  
Responsibilities and Duties. Unless otherwise agreed to by the Board, Executive
will devote full time, attention, and energies to the business of the Company,
and, during this employment, will not engage in any other business activity,
regardless of whether such activity is pursued for profit, gain, or other
pecuniary advantage.

  6.  
Representations and Warranties. Executive hereby represents, warrants and agrees
that:

  a.  
Executive has extraordinary and unique skill and ability and the services
rendered to the Company hereunder cannot be replaced or the loss thereof
adequately compensated for in money damages. Any breach by Executive of this
Agreement will cause irreparable injury to the Company. Therefore, it is agreed
that in the event Executive in any manner breaches, or threatens to breach, this
Agreement, the Company, in addition to any other remedies that may be available
to it, shall have the right to obtain without the necessity of posting any bond,
from any court having jurisdiction, such equitable relief as may by appropriate,
including, without limitation, a decree enjoining Executive from any further
such breach, or threatened breach, of this Agreement.

  b.  
Executive has the full right, title and authority to enter into this Agreement
and perform his obligations hereunder.

  c.  
Executive has not granted, nor will he grant, any right, do any act or enter
into any agreement or understanding whatsoever that may or will prevent
Executive’s full performance of his obligations hereunder.

  d.  
Executive shall not conduct himself in any manner whatsoever nor do any act,
fail to do any act nor make any statement that may or will impugn, denigrate,
disparage, or reflect negatively upon the name, reputation or business interests
of the Company, the owners of the Company or any officers, directors, employees,
partners, or affiliates of the Company or of direct or indirect owners of the
Company.

  e.  
The representations, warranties and covenants of the parties contained in this
Agreement shall survive the execution and delivery of this Agreement.

 

 



--------------------------------------------------------------------------------



 



  7.  
Confidential Information. Executive hereby covenants and agrees at all times
during the term of this Agreement and thereafter to hold in strictest
confidence, and not to use, except for the benefit of the Company, nor to
disclose to any person, firm or corporation without written authorization, any
of the Company’s Confidential Information (as defined herein). Executive hereby
understands and acknowledges that “Confidential Information” means any and all
information that relates to the Company’s actual or anticipated business or
research and development, technical data, trade secrets or know-how, including,
but not limited to, the Company’s customers, advertisers, suppliers, users,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configurations information, marketing, finances
or other business information. Executive further understands that Confidential
Information does not include any of the foregoing items that is or becomes
publicly known or previously known or developed through no wrongful act or
omission of Executive or of others who were under confidentiality obligations as
to the item or items involved. Further, Executive shall not write, or supply
information to others for the purpose of writing, any books, periodicals or
other publications (including fictional accounts) concerning any current or
former employer, partner or indirect or direct owner of the Company or
communicate with reporters or other members of the media concerning any such
persons or any such Confidential Information. Executive acknowledges and agrees
that subject to the foregoing any and all information and reports obtained or
produced by Executive in performance of his duties and responsibilities
hereunder shall at all times remain the confidential property of the Company.
This provision shall survive the termination or expiration of this Agreement.

  8.  
Assignment of Inventions. Executive hereby covenants and agrees that Executive
will promptly make full written disclosure to the Company, will hold in trust
for the sole right and benefit of the Company, and hereby assigns to the
Company, or its designee, all of Executive’s right title and interest in and to
any and all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, online rights to any website and all
materials contained in and elements of such websites, trademarks or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which Executive may, solely or jointly, conceive or develop or reduce to
practice, or has caused to be conceived or developed or reduced to practice,
prior to and during the period of time Executive is in the employ of the Company
(collectively, “Inventions”). Executive further acknowledges and understands
that all original works of authorship that are made by Executive (solely or
jointly with others) during the period of Executive’s employment with the
Company and that are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act. Executive hereby understands
and agrees that the decision whether or not to commercialize or market any
Invention is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to Executive as a result of the
Company’s efforts to commercialize or market any such invention. If, in any
judicial proceeding, or by operation of law any assignment pursuant to this
Section 8 is rendered void or ineffective, Executive hereby grants to Company a
perpetual, royalty-free, assignable, fully paid, irrevocable license, to use and
otherwise exploit such Inventions, including the right to grant sublicenses and
to make derivative works thereof, and to make, have made, use, sell, offer for
sale and import

 

 



--------------------------------------------------------------------------------



 



     
products, practice methods and processes and provide services with respect to
all of the foregoing. The Executive acknowledges that the Company has a valuable
body of trade secrets, including, without limitation, know-how, concepts and
other technical data (the “Proprietary Information”), for the development and
providing of its products or services. The Executive is not aware that any of
the Company’s employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her best efforts to promote the interests of
the Company, or that would conflict with the Company’s business. The Executive
does not believe it is, or will be, necessary to utilize any inventions or
proprietary rights of any of the Company’s employees (or people the Company
currently intends to hire) made prior to their employment by the Company, or any
consultants who have helped develop any patents, patent rights, patent
applications, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, copyrights or Proprietary Information, except
for those already transferred to the Company or transferred hereby.

  9.  
Third Party Beneficiary. The Company and Executive agree and intend that the
Investor is a third party beneficiary of this Agreement. The rights, duties and
obligations contained in this Agreement shall inure to the benefit of the
Investor. The Investor shall have any legal or equitable right to seek to
enforce this Agreement, to seek any remedy arising out of a party’s performance
or failure to perform any term or condition of this Agreement, or to bring an
action for the breach of this Agreement.

  10.  
Termination for Cause. The Company shall have the right to terminate the
employment of Executive under this Agreement For Cause immediately upon written
notice to Executive. For purposes of this Agreement, For Cause shall mean the
occurrence of any of the following:

  a.  
Executive’s failure to perform any of the duties, obligations or
responsibilities contemplated by this Agreement;

  b.  
The death of Executive;

  c.  
The disability of Executive (meaning the physical or mental inability of
Executive to perform the essential functions of his position, with or without
reasonable accommodations as required by law, for a period of 90 consecutive
days or 90 days in a 180-day period);

  d.  
Executive intentionally and knowingly uses or possesses illegal drugs at any
time, or intentionally and knowingly abuses alcohol while in the course and
scope of his employment with the Company; or

  e.  
Executive’s conviction or pleading nolo contendere to any felony or Class A
misdemeanor.

 

 



--------------------------------------------------------------------------------



 



Upon termination of Executive’s employment with the Company under this Section
10, the Term shall end, and the Company shall have no obligation to provide or
pay any compensation or other payments to Executive.

  11.  
Other Termination. The Company may also terminate this Agreement upon written
notice to Executive on account of any reason other than as provided in
Section 10. Upon termination of Executive’s employment with the Company pursuant
to this Section 11, the Term shall end, and the Company shall have no obligation
to provide or pay any compensation or other payments to Executive other than the
lesser of (i) the aggregate of sums payable pursuant to Section 2 (as most
recently increased, if applicable by Section 4) payable in the amounts and times
called for by Section 2 through March 31, 2014 and (ii) a sum equal to the
Executive’s then current Annual Salary payable in accordance with the regular
payroll practices of the Company over a period of one year following the date of
termination of this Agreement.

  12.  
Protection of Confidential Information. The parties hereto acknowledge that any
adversarial or legal proceeding among them or between them and any third party
beneficiary to this Agreement (an “Action”) may require disclosure and discovery
activity that may involve production of Confidential Information or other
sensitive, proprietary, and/or confidential information and documents. The
parties further acknowledge that such Confidential Information and other
information and documents warrant special protection from public disclosure and
from use for any purpose other as permitted below. The parties and their
attorneys are prohibited from, for any reason, publicizing, communicating, or
disclosing any Confidential Information or documents or information protected by
this Agreement and obtained from any other party or upon written authorization
of any other party to any Action as part of disclosures or discovery (including
but not limited to in response to judicial or adjudicative orders,
interrogatories, requests for production, requests for admission, depositions,
physical or mental examinations, and subpoenas) in any Action other than for the
prosecution, defense, or settlement of such Action. Confidential Information and
other information or documents covered by this Agreement may be disclosed by the
parties or counsel to (a) other parties in such Action and their attorneys;
(b) professional, clerical, secretarial, and other support staff assisting the
parties’ attorneys; (c) any persons retained or specially employed by the
parties or their attorneys in preparation for trial, such as consulting or
testifying experts; (d) witnesses in the course of preparation for or during
depositions or trial, if in the good-faith belief of counsel disclosure is
necessary for the prosecution of the Action; or (e) as further directed by order
of the court in such Action. Before disclosing Confidential Information or other
information or documents covered by this Agreement to persons described in this
paragraph, counsel shall inform those persons of the existence and terms of this
Agreement. The parties and their attorneys may file with the court or other
adjudicative body any Confidential Information or other documents or information
protected by this Agreement and obtained from any other party in connection with
any pleading, trial, or hearing relating to the prosecution, defense, or
settlement of an Action. Before filing any Confidential Information or other
documents or information protected by this Agreement with the court or other
adjudicative body, however, the filing party shall give the other party at least
72 hours written notice in advance and shall move the court or other
adjudicative body to file the documents or information under seal. The parties
agree and covenant to cooperate with one another in order that all such filings
are filed under seal.

 

 



--------------------------------------------------------------------------------



 



  13.  
Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS, EXCLUDING THOSE LAWS THAT DIRECT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

  14.  
Specific Enforcement of Agreement.  The parties to this Agreement acknowledge
and agree that the parties hereto would be irreparably damaged in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, it is agreed that any
party hereto shall be entitled to an injunction to prevent breaches of this
Agreement and to specifically enforce the terms and provisions of this
Agreement, in addition to any other damages or other remedies to which they
would be entitled.

  15.  
Counterparts and Facsimile Execution.  This Agreement may be executed in two or
more counterparts, each of which shall be considered one and the same agreement
and shall become effective when a counterpart has been signed by each party to
this Agreement and delivered (by facsimile or otherwise) to every other party to
this Agreement, it being understood that all parties need not sign the same
counterpart. Any counterpart or other signature delivered by facsimile or
otherwise shall be deemed for all purposes as constituting good and valid
execution and delivery of this Agreement by that party.

  16.  
Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not by themselves determine the interpretation of
this Agreement.

  17.  
Notices.  Any notice required or permitted under this Agreement shall be given
in writing and shall be conclusively deemed effectively given and received upon
personal delivery or delivery by courier, or on the first business day after
transmission if sent by confirmed facsimile transmission, or five days after
deposit in the United States mail, by registered or certified mail, postage
prepaid, addressed to the address for that party as set forth below that party’s
name on the signature page to this Agreement, or at any other address as that
party may designate by ten (10) calendar days advance written notice.

  18.  
Amendment of Agreement.  This Agreement may be amended only by a written
instrument signed by the Company, Executive and the Investor.

 

 



--------------------------------------------------------------------------------



 



  19.  
Severability.  If any provision of this Agreement is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

  20.  
Jurisdiction and Venue.   EACH PARTY TO THIS AGREEMENT IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS
LOCATED IN DALLAS COUNTY, TEXAS, FOR ANY LAWSUITS, ACTIONS OR OTHER PROCEEDINGS
ARISING OUT OF, OR IN ANY WAY RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT AGREES NOT TO
COMMENCE ANY LAWSUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN ANY WAY
RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
EXCEPT IN THE COURTS SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE.

  21.  
Waiver of Jury Trial. THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY CONCERNING ANY
LITIGATION BASED HEREON OR IN CONNECTION WITH THE AGREEMENTS, RELATIONSHIPS OR
TRANSACTIONS CONTEMPLATED HEREUNDER.

  22.  
Entire Agreement; Successors and Assigns.  This Agreement constitutes the entire
agreement among the parties to this Agreement relating to the subject matter of
this Agreement. Subject to the exceptions specifically set forth in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of, and be binding upon, the respective executors, administrators, heirs,
successors, legal representatives and assigns of the parties to this Agreement.

  23.  
Survival of Representations and Warranties and Covenants. The representations
and warranties of the parties contained in this Agreement shall survive the
execution of this Agreement and continue in full force and effect until the
18-month anniversary of the date of this Agreement. No claim based upon the
breach of a representation or warranty may be made or asserted in respect
thereof unless written notice of such claim shall have been given prior to the
18-month anniversary of the date of this Agreement. If written notice of such a
claim has been given prior to such date, the relevant representations and
warranties shall survive as to such claim, until such claim is finally resolved.
All covenants and agreements contained herein shall remain in full force and
effect until such covenant or agreement has been performed or satisfied, or has
terminated in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



  24.  
Voluntary and Informed Act. Executive hereby acknowledges and agrees to each of
the following items:

  a.  
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else;

  b.  
Executive has carefully read this Agreement; Executive has asked any questions
needed for Executive to understand the terms, consequences and binding effect of
this Agreement and fully understands them; and

  c.  
Executive has had the opportunity to seek the advice of an attorney of his
choice before signing this Agreement, and has either obtained such advice or
does not wish to seek it.

Signature Page Follows.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the day and year first above written.

          Company:   Officeware Corporation,
a Texas corporation
      By:   /s/ Timothy Rice         Name:   Tim Rice        Title:   President 
      Officeware Corporation
8600 Freeport Parkway, Suite 220
Irving, Texas 75063
Attention: Chief Financial Officer

With a copy to:

Robert Hart
5424 Deloache Avenue
Dallas, Texas 75220
Fax (214)696-3380
    Executive:  /s/ Rajesh Jaitly       Rajesh Jaitly   

 

 